DETAILED ACTION
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to this disclosure.
U.S. Pat. 9,183,376 to Shinoda (“Shinoda”) describes a communication system including cloud-service-provider apparatuses, token-issuing apparatuses, an image processing apparatus and a relay apparatus. The communication system supports an authentication mechanism referred to as “single sign-on”.
User names and passwords identifying users of the image processing apparatus are stored in a user database in the image processing apparatus in association with service names and tokens required to access the cloud-service provider apparatuses. When a user of the image processing apparatus attempts to access a specific cloud service, it transmits the user name, password and service name to the relay apparatus and the relay apparatus retrieves the access token required to access the service from the user database based on the user name, password and cloud service name. 
U.S. Pat. 8,819,799 to Oguma et al. describes an image forming apparatus which includes: an internal authentication information storage unit that stores user authentication information relating to authentication for the image forming apparatus; an internal user authentication unit; an external authentication information storage unit that stores the user authentication information for external authentication, and a private IP address in association with one another for a plurality of URLs for external authentication; and a pseudo single sign-on unit that when it is determined that a redirection destination URL included in a response message transferred from a cloud 
U.S. Pat. 10,791,506 to Rosekind et al. describes methods, systems, and computer program products for cloud-based adaptive configuration and control of a network device include, detecting an access by a user through the network device to a cloud-based service; and responsive to the detected access, configuring the network device to be controlled by the user via a cloud-based configuration controller. Further implementations include, receiving a configuration request from the network device, wherein the configuration request includes access information pertaining to an access made by a user to a cloud-based service; determining a cloud-based identity of the user based upon the received access information; associating the cloud-based identity with an ownership identifier; forming one or more instructions to configure the network device with the ownership identifier as an owner of the network device; and transmitting the one or more instructions to the network device.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Independent claims 1 and 7 recite an image processing apparatus whereas
a confirmation code is issued in order to use a selected cloud service from the image processing apparatus, 
the confirmation code is received by the image processing apparatus;
in a case where a plurality of cloud services is managed in association with the confirmation code, an input of a display name and possibly an identification code are received by the image processing apparatus for each of the plurality of cloud services managed in association with the confirmation code; and
the display name and –if received– the identification code for each of the plurality of cloud services are stored with respect to the cloud service.
The prior art of record, specifically Shinoda referenced above, teaches managing a plurality of cloud services in a manner similar to that of the invention. However, the plurality of cloud services is managed with respect to identification information of a particular user of the image processing apparatus rather than a confirmation code as claimed. Furthermore, the prior art of record does not describe or make obvious the image processing apparatus receiving and storing display names and identification codes as claimed.
Claims 2-6 are allowed as dependent claims.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL F PAYER/Primary Examiner, Art Unit 2674